Citation Nr: 0900257	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
March 1971.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in June 
2007.  This matter was originally on appeal from a March 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2007 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a May 2008 Order, the Court 
granted the parties Joint Motion for Remand (JMR), vacated 
the Board's June 2007 decision and remanded the matter to the 
Board for compliance with the instructions in the JMR).  The 
JMR noted that the parties agree that the Board erred by 
failing to consider whether the claim should have been 
referred to the Director of VA's Compensation and Pension 
Service for an extraschedular evaluation of the veteran's 
degenerative disc disease based on evidence of marked 
interference with employment and frequent hospitalizations.  
The Board was instructed to either refer the claim for 
extraschedular consideration or provide adequate reasons or 
bases for denying such referral.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2008).

Since the Court order, the veteran has submitted additional 
evidence in support of his claim.  An August 2008 letter from 
Dr. B.D.N. in pertinent part states, " ... I feel that [the 
veteran] is 100% disabled at this time as a result of his 
ongoing cervical, shoulder, and low back pathology."  
Service connection has been granted for post-traumatic stress 
disorder, degenerative disc disease of the lumbar spine, 
bilateral hearing loss, and tinnitus.  The Board finds that, 
prior to considering whether the claim should be referred for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321, a 
VA examination is needed to determine whether the service-
connected lumbar spine degenerative disc disease is causing 
cervical, shoulder, or upper extremity pathology.  

The Board notes that the veteran was afforded a VA 
examination in February 2004.  In September 2008, the 
veteran's attorney noted that an extraschedular evaluation is 
warrant now as the veteran's symptomatology has worsened 
dramatically since February 2004 and he was forced to stop 
working due to his back condition in January 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  Thus, the veteran 
should be provided an opportunity to report for a current VA 
examination to ascertain the current status of his service-
connected lumbar spine degenerative disc disease.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
physician and, if necessary, a neurologic 
examination, to ascertain the severity of 
his degenerative disc disease of the 
lumbar spine.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.   

The physician must distinguish, to the 
extent possible, the symptoms and/or 
degree of impairment due to the veteran's 
service-connected lumbar spine 
degenerative disc disease from the 
symptoms of any nonservice-connected 
disorders.  In particular, the examiner 
must describe in detail the relative 
degree, severity or extent of any 
diagnosed condition that is found to be 
part and parcel of, or due to, the 
service-connected lumbar spine 
disability.  If no such distinction can 
be made, the examiner should so state.

The Board directs the physician's 
attention to a letter dated in April 2006 
authored by Dr. W.M.M. and letters dated 
April 2006 and August 2008 authored by 
Dr. B.D.N. which note the that veteran 
also suffers from nonservice-connected 
disorders such as C8/T1 radiculopathy 
secondary to a HNP at T1-T2, radicular 
findings C7-T1 on the right, bilateral 
carpal tunnel syndrome, right shoulder 
tendonitis, and systemic lupus.  

The physician should describe in detail 
the impact, if any, that the veteran's 
service-connected lumbar spine 
degenerative disc disease has on his 
employability as opposed to the impact 
the veteran's non-service- connected 
conditions have on his employability.

2.  The case should be reviewed on the 
basis of the additional evidence 
including whether there are any factors 
that would warrant referral to the Under 
Secretary for Benefits or the Director, 
VA Compensation and Pension Service for 
assignment of extraschedular rating under 
the provisions of 38 C.F.R. § 3.321.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



